Citation Nr: 0909755	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-36 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The Veteran had recognized guerilla and regular Philippine 
Army service from April 1945 to June 1946.  He died in July 
2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.  

In August 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in July 2002 at age 82 of cardiac 
dysrhythmia probably secondary to coronary artery disease; 
other conditions contributing to the immediate cause of death 
were sepsis secondary to diabetic foot gangrene and diabetes 
mellitus.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit evidence showing 
that the cause of the Veteran's death was related to active 
service and noted other types of evidence the appellant could 
submit in support of her claim.  The appellant was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the appellant be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of service 
connection for the cause of the Veteran's death.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in January 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claim of service connection for the 
cause of the Veteran's death is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.  
Pursuant to the Board's August 2008 remand, in September 
2008, the RO sent the appellant a letter requesting the 
Veteran's terminal medical records from Chong Hua Hospital 
and additional private treatment records for the Veteran.  
There is no record of a response.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the appellant and no further action is 
necessary to meet the requirements of the VCAA.

The appellant contends that the cause of the Veteran's death 
is related to active service.  Specifically, she contends 
that the Veteran was wounded by the Japanese during World 
War II and that the wounds he incurred later caused his 
death.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2008); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

A review of the Veteran's available service medical records 
indicates that, at his separation physical examination in 
December 1945, the Veteran denied experiencing any wound, 
injury or disease.  Clinical evaluation was normal.

The Veteran's service personnel records show that, in a 
"Personnel Record-Army of the Philippines," dated in May 
1945, the Veteran reported that he enlisted on December 12, 
1941, for service in the Philippine Army for the duration of 
the war plus 6 months.  He reported serving in the U.S. Armed 
Forces for the Far East (USAFFE) from December 12, 1941, to 
May 2, 1942.  Physical examination in May 1945 was normal.  

In an "Affidavit for Philippine Army Personnel" dated in 
May 1946, the Veteran certified that he had served in the 
USAFFE and as a USAFFE guerilla during World War II.  He 
reported guerilla service from September 1942 to April 1945.

In November 1982, the service department (U.S. Army) verified 
that the Veteran had recognized guerilla service from 
April to August 1945 and Regular Philippine Army service from 
August 1945 to June 1946.  In June 1992, the service 
department stated that the Veteran was authorized to wear the 
Asiatic-Pacific Campaign Medal with 2 Bronze Service Stars, 
the World War II Victory Medal, and the Philippine Liberation 
Ribbon with 2 Bronze Service Stars.

The post-service medical evidence shows that the Veteran was 
hospitalized from August 8, 1978, to October 16, 1978, for 
treatment of a comminuted fracture of the left femur shaft 
and the left fibular-tibia shaft, a lacerated wound at the 
antero-medial aspect of the left leg, and a linear fracture 
at the base of the second, third, and fourth metatarsal on 
the right.  A "Medical Certificate" dated on August 8, 
1978, shows that the Veteran was hit accidentally by a moving 
forklift causing multiple physical injuries.  

A "Medical Certificate" dated in October 1987 showed the 
Veteran was hospitalized and treated for an old healed tibia-
fibula fracture and rule-out osteomyelitis.

In an Affidavit dated in October 1988, Dr. Macario Q. Falcon 
stated that the Veteran had been admitted to his clinic on 
April 12, 1942, suffering from a wound on the left arm and 
left lower stomach after being hit by a splinter from a 
Japanese bomber.  Dr. Falcon also stated that the Veteran had 
been admitted to his clinic on June 25, 1950, for "chronic 
rhematoid [sic] right shoulder and lower extremity and 
Lombargo [sic] with newralgia [sic]."  

In a handwritten note dated in August 1989, a doctor at Bohol 
Saint Joseph Clinic certified that the Veteran was 
hospitalized at this facility for three days in May 1989 for 
treatment of left leg cellulitis and hypertension.

In an October 1989 letter, Adoracion L. Torregosa, M.D., 
stated that the Veteran had consulted with him in August 1989 
for redness and swelling of the left leg associated with 
severe pain, fever, and an inability to walk.  The Veteran 
was treated and advised to rest until the swelling subsided.

In a July 1992 "Certification," Ernesto M. Bolotaulo, M.D., 
stated that the Veteran was admitted for three days in June 
1992 for rheumatoid arthritis.

In an October 1992 "Medical Certificate," Dr. Elisa B. Yu 
stated that the Veteran was hospitalized for several days in 
October 1992 for treatment of extensive erysipelas (or acute 
cellulitis) of the left foot secondary to allergy.

Records from Lara Medical Clinic show that the Veteran was 
treated at this facility in November and December 1998 for 
peripheral neuropathy of both lower extremities.  In February 
1999, it was noted that the Veteran had been treated at this 
facility for arthritis and diabetic neuropathy of the lower 
extremities since January 1998.  The Veteran was treated at 
this facility in April 2000 for rheumatoid arthritis of the 
knee and both lower extremities.

In an April 2001 letter, Nolorfo C. Lara, M.D., stated that 
the Veteran sought consultation and treatment at the Lara 
Clinic due to redness and swelling of the left leg associated 
with severe pain and difficulty walking in May 2000 and was 
diagnosed as having rheumatoid arthritis and peripheral 
neuropathy.

As noted in the Introduction, the Veteran's death certificate 
indicates that he died at Chong Hua Hospital.  The immediate 
cause of death was cardiac dysrhythmia probably secondary to 
coronary artery disease.  The antecedent cause of death was 
sepsis secondary to diabetic foot gangrene and diabetes 
mellitus.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Although the appellant has 
contended that the Veteran was wounded during World War II 
and complications from these wounds subsequently caused his 
death, there is no support for her contentions in the 
Veteran's service treatment records or post-service private 
treatment records.  It appears that some of the Veteran's 
service treatment records may have been lost during World 
War II; however, physical examination of the Veteran in May 
1945 was normal and the Veteran himself certified at his 
separation physical examination in December 1945 that he had 
not experienced any wound, injury or disease during active 
service.  Clinical evaluation of the Veteran in December 1945 
also was normal. The appellant relies heavily on an October 
1988 affidavit from Dr. Macario Q. Falcon as support for her 
contention that the Veteran was wounded during active 
service.  The Board questions, however, the credibility and 
probative value of the affidavit provided by Dr. Falcon 
because it was provided more than 40 years after the 
Veteran's alleged in-service wounds and contains mis-
spellings of several common medical terms (i.e., splinter is 
spelled "splenter," lumbago is spelled "lombargo," and 
neuralgia is spelled "newralgia").  And, as noted above, 
although the RO requested in September 2008 that the 
appellant provide a release of information to obtain 
Dr. Falcon's records for the Veteran, the appellant did not 
respond.  Given the Veteran's own certification 
contemporaneous to his discharge from active service that he 
had not experienced any wound, injury, or disease during 
active service, the Board assigns more probative value to the 
Veteran's statements than to the affidavit submitted by 
Dr. Falcon.

The remaining medical evidence shows that the Veteran was 
treated for a variety of diseases during his lifetime, 
including hypertension; however, as noted elsewhere, at the 
time of his death, service connection was not in effect for 
any disabilities.  There also is no medical evidence linking 
any of the causes of the Veteran's death to active service.  
Further weighing against the claim is a gap of many years 
between the Veteran's separation from service and the first 
post-service medical evidence of hypertension.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


